Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/01/2022, with respect to 35 U.S.C. 103 rejections under Wheatland US 5562314, in view of Lin US 4957315, have been fully considered but they are not persuasive.
Regarding Wheatland, the Examiner respectfully disagrees with the Applicant that the Wheatland reference does not disclose the flexible buffer of Claim 1. The Wheatland reference does disclose the flexible buffer (88) of the present invention which includes two flexible holders (Fig 16, right curved portion and left curved portion) arranged on two ends of the cushion portion individually (Fig 16, right curve is on right end of cushion portion and left curve is on left end of cushion portion), two flexible chambers defined inside the two flexible holders respectively (Fig 16, space defined inside right curve and space defined inside left curve), and two support feet of the present invention extending on two bottoms of two ends of the flexible buffer individually (see annotated figure below), wherein the two flexible holders of the flexible buffer have two arcuate cross sections individually (Fig 16 and annotated figure below, the flexible holders are arcuately shaped and therefore their cross sections would also be arcuate); and wherein when the contacting edge (Fig 16, the point of the V formed by the abutting surfaces 86 which are located on the bottom “wings) of the shifting element (40) forces the flexible buffer downward (Can be seen in Figs 13 and 14), the two flexible chambers inside the two flexible holders respectively are configured to buffer the two flexible holders and the two support feet (Figs 13 and 14, the buffering occurs as the shifting element changes positions, causing the buffer 88 to flex) so that the shifting element is rotated easily. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 35, “so that the shifting element is rotated easily”, it is not understood to what “easily” implies in regards to the shifting element rotating. For the purposes of examination the limitation will be interpreted as “so that the shifting element can rotate”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatland US 5562314 A, in view of Lin US4957315A.
Regarding Claim 1, Wheatland teaches: A switch structure for a lock deadbolt comprising: a body (unnumbered feature comprising: 30 and 32) including two bases (30 and 32) having a fastener (Fig 16, tabs near open end of 80 on base 32) and a connection portion (Fig 16, receiving cutouts near open end of 80 on base 30) so that the two bases are connected to 5form the body by ways of the fastener and the connection portion (Fig 16, fastener and connecting portion mate together as the halves are bought together to form the overall body), wherein the two bases have an actuation section (Fig 16 cylindrical portion formed on the left of the bases 30 and 32) formed on two first ends of the two bases (Fig 16, the left ends of base 30 and 32), a slide space defined inside the two bases (Fig 16, the space formed in between the two cylindrical portions of bases 30 and 32), a receiving room formed inside the two bases (Fig 16, the entirety of the space formed between the bases 30 and 32), two slots (56) defined on two sides (Fig 16, one slot is on base 30, another slot is on base 32) of a second end (Fig 16, 34 which are the right ends of the bases 30 and 32) of the 10two bases respectively and communicating with the receiving room (slots communicate with receiving room as applicants does), two first orifices (36) formed below the two slots individually (Fig 16, there is an individual first orifice under each slot on both base 30 and base 32), four second orifices (Fig 13, second orifices 89 can be seen on either side of first orifices 36, two on each base makes four total second orifices) defined beside the two first orifices respectively (Fig 13), and a positioning zone (Fig 16, space formed between right ends of the bases) formed in the receiving room of the two bases corresponding to the two slots 15respectively (Fig 16, positioning zone would cover the space between the two slots); a sliding element (52) including a slidable segment (162) extending on a first end (Fig 16, left end of sliding element (52) of the sliding device and accommodated in the slide space of the body (Fig 14 and 16, slideable segment 162 can be seen to be accommodated in the space between cylindrical portions of the bases) , an extending sheet (Fig 16, portion of sliding element 52 that is behind 164) extending on a second end (Fig 16, right end of cylindrical portion of 52) of the sliding element, a groove (50) longitudinally 20formed on a distal end (Fig 16 far right end of extending sheet) of the extending sheet, and two wings (54) extending from two sides of the groove and slidably connected with the two slots individually (Fig 16, left wing 54 engages with slot 56 in base 30, right wing 54 engages with slot 56 in base 32), wherein the slidable segment has a coupling portion (176) arranged on a predetermined position of a front end thereof (Fig 16, 176 is located on the front half of the cylindrical slideable segment); and a shifting element (40) including a rotary shaft (42) rotatably connected with the two first orifices of the body (Col 5 L44-46), A trench (44) passing through the rotary shaft (Fig 13 and 16), a swing 5column (Fig 16, finger-like portion of 40) radially extending from a predetermined position of the rotary shaft (Fig 16, the predetermined position is diagonally off to the upper right when the trench is horizontal as in Fig 15), wherein the swing column is rotatably inserted into the groove of the sliding element (Col 5 L53-55), the shifting element further includes a rotatable seat (Fig 16, the surface face of rotary shaft 42) extending from a side of the rotary shaft (this surface extends axially from the center, cylindrical sides of the shaft), two abutting faces (86) formed on two bottoms of the swing (Fig 16, bottom “wings” that abutting surfaces 86 are located on)  10respectively in a V shape (Fig 13, Col 7 L1), and a connecting area (The point of the V where the two abutting surfaces meet) of the two abutting faces is a contacting edge, wherein a flexible buffer (88) is located on the positioning zone of the two bases (Fig 13), and the flexible buffer includes a cushion portion (Fig 16, flat horizontal portion of flexible buffer 88) formed on a central section of the flexible 15buffer (Fig 16 middle portion of the cushion portion of 88), two flexible holders (Fig 16, right curved portion and left curved portion) arranged on two ends of the cushion portion individually (Fig 16, right curve is on right end of cushion portion and left curve is on left end of cushion portion), two flexible chambers defined inside the two flexible holders respectively (Fig 16, space defined inside right curve and space defined inside left curve), and two support feet extending on two bottoms of two ends of the flexible buffer individually (Please see annotated figure below), wherein the cushion portion is aligned with 20the two abutting faces and the contacting edge of the swing column of the shifting element (Fig 13), such that when the shifting element is rotated, the two abutting faces and the contacting edge of the shifting element force the cushion portion of the flexible buffer (Fig 13-14). wherein the two flexible holders of the flexible buffer have two arcuate cross sections individually (Fig 16 and annotated figure below, the flexible holders are arcuately shaped and therefore their cross sections would also be arcuate); and wherein when the contacting edge (Fig 16, the point of the V formed by the abutting surfaces 86 which are located on the bottom “wings) of the shifting element (40) forces the flexible buffer downward (Can be seen in Figs 13 and 14), the two flexible chambers inside the two flexible holders respectively are configured to buffer the two flexible holders and the two support feet (Figs 13 and 14, the buffering occurs as the shifting element changes positions, causing the buffer 88 to flex) so that the shifting element is rotated easily (Figs 13 and 14 show the shifting element 40 rotating, therefore it can rotate easily) (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04. It is the position of the Examiner that the structure of the flexible buffer taught by Wheatland has the ability to perform this function). Wheatland does not teach the trench being cross-shaped. Lin teaches that it is known in the art to have a cross-shaped (Lin: 42) trench on a shifting element (Lin: 4). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the trench in Wheatland with the cross-shaped trench from Lin as they perform the same function.
    PNG
    media_image1.png
    176
    417
    media_image1.png
    Greyscale

Figure 1: Flexible buffer
Regarding Claim 2, Wheatland, in view of Lin, teaches: The switch structure as claimed in claim 1, wherein a deadbolt head (Wheatland: 18) is fitted with the slidable segment of the sliding element (Wheatland: Fig 13) and includes a fixing portion (Wheatland: 70) formed on a first end (Wheatland: Fig 16, right end of 18) of the 5deadbolt head, a driven portion (Wheatland: 172) corresponding to the coupling portion of the sliding element so that when the fixing portion is fitted with the slidable segment of the sliding element, the driven portion is fixed with the coupling portion of the sliding element (Wheatland: Col 6 L36-40).
Regarding Claim 3, Wheatland, in view of Lin, teaches: The switch structure as claimed in claim 2, wherein a 10second end (Wheatland: Fig 16 left end of 18) of the deadbolt head is inserted into a through hole (Wheatland: 17) of a first end (Wheatland: Fig 16, right end of stopper) of a stopper (Wheatland: Fig 16, Unnumbered feature comprising: 14, 20, 22, 24), and the stopper includes a limitation piece (Wheatland: 22) arranged on a second end (Wheatland: Fig 16, left end of stopper) thereof.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatland US 5562314 A, and Lin US4957315A, further in view of Talpe US 6684669 B1. 
Regarding Claim 4, Wheatland, in view of Lin, teaches: The switch structure as claimed in claim 1, wherein the cushion portion, the two flexible holders, and the two 15support feet of the flexible buffer are integrally made of a spring member (Wheatland: Col 7 L15). Wheatland is silent as to the material used. Talpe teaches that it is known in the art that springs are made of metal (Col 6 L47-48). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the spring member in Wheatland metal, as taught by Talpe, since it would perform the same function as well as increase durability of the switch structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675